UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF For the month of July, 2009 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA YEAR:2009 GRUPO TELEVISA, S.A.B. QUARTER:02 BALANCE SHEETS AS OF JUNE 30, 2 CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s01 TOTAL ASSETS 111,820,954 100 102,327,454 100 s02 CURRENT ASSETS 58,044,140 52 51,568,864 50 s03 CASH AND AVAILABLE INVESTMENTS 29,820,824 27 30,287,031 30 s04 ACCOUNTS AND NOTES RECEIVABLE (NET) 11,760,861 11 10,017,237 10 s05 OTHER ACCOUNTS AND NOTES RECEIVABLE (NET) 4,284,973 4 2,809,994 3 s06 INVENTORIES 5,352,671 5 4,710,125 5 s07 OTHER CURRENT ASSETS 6,824,811 6 3,744,477 4 s08 LONG-TERM ASSETS 3,840,482 3 4,110,097 4 s09 ACCOUNTS AND NOTES RECEIVABLE (NET) 0 0 0 0 s10 INVESTMENTS IN SHARES OF NON-CONSOLIDATED SUBSIDIARIES, JOINT VENTURES AND ASSOCIATES 2,484,755 2 2,626,207 3 s11 OTHER INVESTMENTS 1,355,727 1 1,483,890 1 s12 PROPERTY, PLANT AND EQUIPMENT (NET) 30,371,135 27 29,647,372 29 s13 LAND AND BUILDINGS 16,744,766 15 16,476,393 16 s14 MACHINERY AND INDUSTRIAL EQUIPMENT 37,023,363 33 34,074,340 33 s15 OTHER EQUIPMENT 4,681,870 4 4,842,125 5 s16 ACCUMULATED DEPRECIATION 29,322,832 26 26,995,965 26 s17 CONSTRUCTION IN PROGRESS 1,243,968 1 1,250,479 1 s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) 11,324,325 10 10,842,051 11 s19 OTHER ASSETS 8,240,872 7 6,159,070 6 s20 TOTAL LIABILITIES 65,682,421 100 60,226,090 100 s21 CURRENT LIABILITIES 10,301,055 16 9,832,254 16 s22 SUPPLIERS 6,038,995 9 5,355,608 9 s23 BANK LOANS 542,433 1 1,173,217 2 s24 STOCK MARKET LOANS 0 0 0 0 s103 OTHER LOANS WITH COST 139,925 0 97,711 0 s25 TAXES PAYABLE 600,542 1 600,002 1 s26 OTHER CURRENT LIABILITIES WITHOUT COST 2,979,160 5 2,605,716 4 s27 LONG-TERM LIABILITIES 35,906,146 55 30,943,720 51 s28 BANK LOANS 8,666,115 13 8,412,115 14 s29 STOCK MARKET LOANS 26,195,450 40 21,604,147 36 s30 OTHER LOANS WITH COST 1,044,581 2 927,458 2 s31 DEFERRED LIABILITIES 13,206,197 20 14,638,501 24 s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST 6,269,023 10 4,811,615 8 s33 STOCKHOLDERS' EQUITY 46,138,533 100 42,101,364 100 s34 NON-CONTROLLING INTEREST 6,653,025 14 4,953,460 12 s35 CONTROLLING INTEREST 39,485,508 86 37,147,904 88 s36 CONTRIBUTED CAPITAL 14,567,803 32 14,608,894 35 s79 CAPITAL STOCK 10,019,859 22 10,060,950 24 s39 PREMIUM ONISSUANCE OF SHARES 4,547,944 10 4,547,944 11 s40 CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES 0 0 0 0 s41 EARNED CAPITAL 24,917,705 54 22,539,010 54 s42 RETAINED EARNINGS AND CAPITAL RESERVES 29,035,438 63 27,163,950 65 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT 379,902 1 201,122 0 s80 SHARES REPURCHASED (4,497,635) (10) (4,826,062) (11) BALANCE SHEETS BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s03 CASH AND SHORT-TERM INVESTMENTS 29,820,824 100 30,287,031 100 s46 CASH 1,768,212 6 1,013,614 3 s47 AVAILABLE INVESTMENTS 28,052,612 94 29,273,417 97 s07 OTHER CURRENT ASSETS 6,824,811 100 3,744,477 100 s81 DERIVATIVE FINANCIAL INSTRUMENTS 12,691 0 1,547 0 s82 DISCONTINUED OPERATIONS 0 0 0 0 s83 OTHER 6,812,120 100 3,742,930 100 s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) 11,324,325 100 10,842,051 100 s48 DEFERRED EXPENSES (NET) 5,105,849 45 3,711,535 34 s49 GOODWILL 6,218,476 55 7,130,516 66 s51 OTHER 0 0 0 0 s19 OTHER ASSETS 8,240,872 100 6,159,070 100 s85 DERIVATIVE FINANCIAL INSTRUMENTS 1,543,621 19 557,225 9 s50 DEFERRED TAXES 0 0 0 0 s104 BENEFITS TO EMPLOYEES 0 0 0 0 s86 DISCONTINUED OPERATIONS 0 0 0 0 s87 OTHER 6,697,251 81 5,601,845 91 s21 CURRENT LIABILITIES 10,301,055 100 9,832,254 100 s52 FOREIGN CURRENCY LIABILITIES 4,705,300 46 3,644,682 37 s53 MEXICAN PESOS LIABILITIES 5,595,755 54 6,187,572 63 s26 OTHER CURRENT LIABILITIES WITHOUT COST 2,979,160 100 2,605,716 100 s88 DERIVATIVE FINANCIAL INSTRUMENTS 0 0 118,573 5 s89 ACCRUED INTEREST 415,392 14 350,651 13 s68 PROVISIONS 0 0 0 0 s90 DISCONTINUED OPERATIONS 0 0 0 0 s58 OTHER CURRENT LIABILITIES 2,164,611 73 1,795,349 69 s105 BENEFITS TO EMPLOYEES 399,157 13 341,143 13 s27 LONG-TERM LIABILITIES 35,906,146 100 30,943,720 100 s59 FOREIGN CURRENCY LIABILITIES 26,406,146 74 20,943,720 68 s60 MEXICAN PESOS LIABILITIES 9,500,000 26 10,000,000 32 s31 DEFERRED LIABILITIES 13,206,197 100 14,638,501 100 s65 NEGATIVE GOODWILL 0 0 0 0 s67 OTHER 13,206,197 100 14,638,501 100 s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST 6,269,023 100 4,811,615 100 s66 DEFERRED TAXES 2,233,633 36 1,329,833 28 s91 OTHER LIABILITIES IN RESPECT OF SOCIALINSURANCE 393,884 6 288,859 6 s92 DISCONTINUED OPERATIONS 0 0 0 0 s69 OTHER LIABILITIES 3,641,506 58 3,192,923 66 s79 CAPITAL STOCK 10,019,859 100 10,060,950 100 s37 CAPITAL STOCK (NOMINAL) 2,368,792 24 2,378,506 24 s38 RESTATEMENT OF CAPITAL STOCK 7,651,067 76 7,682,444 76 s42 RETAINED EARNINGS AND CAPITAL RESERVES 29,035,438 100 27,163,950 100 s93 LEGAL RESERVE 2,135,423 7 2,135,423 8 s43 RESERVE FOR REPURCHASE OF SHARES 0 0 0 0 s94 OTHER RESERVES 0 0 0 0 s95 RETAINED EARNINGS 24,095,063 83 22,134,250 81 s45 NET INCOME FOR THE YEAR 2,804,952 10 2,894,277 11 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT 379,902 100 201,122 100 s70 ACCUMULATED MONETARY RESULTS 0 0 0 0 s71 RESULTS FROM HOLDING NON-MONETARY ASSETS 0 0 0 0 s96 CUMULATIVE RESULTS FROM FOREIGN CURRENCY TRANSLATION (1,168,851) (308) (1,347,567) (670) s97 CUMULATIVE RESULTS FROM DERIVATIVE FINANCIAL INSTRUMENTS (56,411) (15) 0 0 s98 CUMULATIVE EFFECTS OF DEFERRED INCOME TAXES 0 0 0 0 s100 OTHER 1,605,164 423 1,548,689 770 BALANCE SHEETS OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final
